Citation Nr: 1140299	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 16, 2006, for the assignment of a 10 percent disability evaluation for the residuals of a shrapnel wound of the left arm to include scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from February 1966 to February 1969, including service in the Republic of South Vietnam where he was awarded the Purple Heart Medal for wounds received in combat. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The record indicates that the appellant originally requested that he be given the opportunity to present testimony before the Board in conjunction with his claim.  That request was subsequently withdrawn.  


FINDINGS OF FACT

On April 9, 2010, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issue of entitlement to an effective date earlier than November 16, 2006, for the assignment of a 10 percent disability evaluation for the residuals of a shrapnel wound of the left arm to include scars.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an effective date earlier than November 16, 2006, for the assignment of a 10 percent disability evaluation for the residuals of a shrapnel wound of the left arm to include scars have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In April 2010, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issue of entitlement to an effective date earlier than November 16, 2006, for the assignment of a 10 percent disability evaluation for the residuals of a shrapnel wound of the left arm to include scars.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed. 


ORDER

Entitlement to an effective date earlier than November 16, 2006, for the assignment of a 10 percent disability evaluation for the residuals of a shrapnel wound of the left arm to include scars is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


